
	
		II
		Calendar No. 7
		112th CONGRESS
		1st Session
		S. 289
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read the first time
		
		
			February 4, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend expiring provisions of the USA
		  PATRIOT Improvement and Reauthorization Act of 2005, the Intelligence Reform
		  and Terrorism Prevention Act of 2004, and the FISA Amendments Act of 2008 until
		  December 31, 2013, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 FISA Sunsets Extension Act of
			 2011.
		2.Sunset
			 extensions
			(a)USA PATRIOT
			 Improvement and Reauthorization Act of 2005Section 102(b)(1) of
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is
			 amended by striking February 28, 2011 and inserting
			 December 31, 2013.
			(b)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 50 U.S.C. 1801 note) is amended by striking February 28,
			 2011 and inserting December 31, 2013.
			(c)FISA Amendments
			 Act of 2008
				(1)ExtensionSection
			 403(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C.
			 1881 note) is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
				(2)Technical and
			 conforming amendmentsSection 403(b)(2) of such Act (Public Law
			 110–261; 122 Stat. 2474) is amended by striking December 31,
			 2012 and inserting December 31, 2013.
				(3)Orders in
			 effectSection 404(b)(1) of such Act (Public Law 110–261; 50
			 U.S.C. 1801 note) is amended in the heading by striking December 31, 2012 and
			 inserting December 31,
			 2013.
				
	
		February 4, 2011
		Read the second time and placed on the
		  calendar
	
